DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record namely Perlman, SNES9x and Canessa alone or in combination fail to disclose a cloud server that comprises a graphics processor to generate and display rendering information for frames of a computer application that is executing at a remote client, encoding the display rendering information into a video steam and sending the encoded video stream to the remote client over a network and  facilitates, over the network, direct suspension and resumption of the computer application at a particular display frame of the computer application upon suspend and resume control commands initiated at the remote client by marking, using a cloud token, the particular display frame, at which the computer application is suspended, and resuming the computer application by providing the video stream including the particular display frame based on the cloud token, wherein when the computer application is suspended at the remote client, the cloud token causes the cloud server to recognize that the remote client has suspended the execution of the computer application and indicate  to one or more other remote clients in a same virtual environment of the computer application as the remote client that the remote client has suspended the execution of the computer application
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        8/27/2022

/James S. McClellan/Primary Examiner, Art Unit 3715